     Case 19-00865          Doc 22      Filed 07/11/19 Entered 07/11/19 11:53:59                     Desc Ntc Fixing
                                        Time Confirmation o Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA
                                                                       CHAPTER 13
In Re:                                                                 Bankruptcy No.

Trenton J. Rogers                                                      19−00865
Tanya M. Rogers
Debtor(s)


         NOTICE AND ORDER FIXING TIME TO OBJECT TO CONFIRMATION OF
             PLAN AND SETTING HEARING ON CONFIRMATION OF PLAN
TO ALL CREDITORS AND PARTIES IN INTEREST:

The debtor(s) filed a plan on July 10, 2019.

IT IS ORDERED AND NOTICE IS GIVEN THAT:

1. The last day for filing a written objection to the plan with the Clerk of Court with copies to Attorney for Debtor(s),
      Address of Clerk   Clerk of Bankruptcy Court     Attorney for Debtor(s) Address   Derek N.W. Hong
                         111 Seventh Avenue SE #15                                      425 Second Street SE, Suite 950
                         Cedar Rapids, IA 52401−2101                                    Cedar Rapids, IA 52401


and copies to the United States Trustee, United States Federal Courthouse, 111 7th Avenue SE, Box 17, Cedar Rapids,
IA 52401; and Carol Dunbar, Trustee, 531 Commercial Street Ste 500, Waterloo, IA 50701 is:

                                               August 13, 2019 at 4:30 p.m.

2. The debtor is directed to serve a copy of the proposed plan immediately, if not previously served at time of filing of
the plan, on all creditors and parties in interest as directed by the Federal Rules of Bankruptcy Procedure.

3. The hearing on confirmation of the plan will be held on:

                                             September 3, 2019 at 01:30 PM

                         At: 6th Floor Courtroom, 111 Seventh Avenue SE, Cedar Rapids, IA




ORDERED July 11, 2019




                                                               Thad J. Collins
                                                               Bankruptcy Judge
